Citation Nr: 0912009	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to April 
1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the Veteran's claim for compensation under 38 
U.S.C.A. § 1151 for residuals of a stroke.

In January 2009, the Board requested an expert medical 
opinion from an emergency care specialist with the Veterans 
Health Administration (VHA).  The designated VHA neurology 
consultant submitted his opinion in February 2009 and, in 
March 2009, the Veteran and his representative were given an 
opportunity to review the opinion and submit additional 
evidence in response to it.


FINDING OF FACT

It is just as likely as not the Veteran suffered a stroke as 
a result of VA's carelessness, negligence and error in 
judgment in failing to provide more aggressive diagnostic 
testing, evaluation and treatment when he presented with 
symptoms in October 2003.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are 
met for compensation under 38 U.S.C.A. § 1151 for residuals 
of a stroke.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he suffered a stroke in October 2003 as a 
result of VA's failure to properly diagnose and treat this 
condition.  In other words, he claims that the proximate 
cause of his additional disability is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, and 
therefore requests compensation under the provisions 
of 38 U.S.C.A. § 1151.  

Applicable law provides that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the Veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a Veteran has an additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the Veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
.  To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the Veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the Veteran's 
informed consent.  Whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

The facts in this case show that, on October 8, 2003, the 
Veteran presented to a VA medical center (VAMC) with 
complaints of chronic headaches, dizziness, and intermittent 
numbness in his right hand.  He said his headaches had been 
present for the past three years, but that the dizziness had 
started just last week.  No further diagnostic tests or 
studies were administered, and he was released.
        
The Veteran returned to the VAMC the following day, October 
9, 2003, stating "[m]y head feels like it is going to 
bust."  He reported that his headaches had been persistent 
for the past two weeks, with associated dizziness and 
intermittent numbness in his right hand.  It was noted that 
he was a smoker with hypercholesterolemia.  A physical 
examination revealed that he was fully alert and in no acute 
distress.  The neck had a left carotid bruit.  A neurological 
examination revealed no focal deficit.  No diagnostic imaging 
was conducted.  The diagnoses included:  (1) dizziness and 
headaches with + carotid bruits; consider carotid stenosis; 
doubt sinusitis, yet will consider; possibly rebound 
headaches (questionable), with Veteran being on narcotic 
therapy; and (2) history of chronic backache and headache.
        
Later that same day, October 9, 2003, the Veteran was 
admitted to Flowers Hospital, where imaging studies revealed 
that he had suffered a stroke.  The report of that admission 
notes he was admitted for symptoms consistent with a stroke, 
which had been present for about two to three days.  An 
initial CT scan showed only an old vascular infarct on the 
left parietal lobe.  However, an MRI revealed a recent 
ischemic embolic infarct involving the left occipital and 
posterior left parietal lobes with a background chronic small 
vessel ischemic disease.  A carotic ultrasound revealed a 
very high grade left carotic stenosis.  The Veteran was 
Heparinized and put on Coumadin.  The diagnoses at discharge 
included:  (1) stroke, left hemispheric, with right arm 
weakness secondary to high grade left carotic stenosis; (2) 
accelerated hypertension secondary to number 1; 
(3) hypertension, essentially benign; (4) hyperlipidemia with 
mildly elevated LDL; and (5) previous smoker.  
        
In a November 2008 report, A.G., M.D., indicated that she had 
reviewed the Veteran's claims file for the pertinent history 
of the evaluation and treatment in question.  Based on her 
review, Dr. A.G. explained that it would be reasonable to 
conclude that the early signs of a stroke were present at the 
Veteran's initial presentation at the VAMC on October 8, 
2003, and that a full diagnostic evaluation (i.e., an imaging 
study of the head) with appropriate intervention could have 
prevented the evolution of the ischemic embolic infarct 
involving the left occipital and posterior left parietal 
lobes.  In other words, Dr. A.G. believes the Veteran 
suffered additional disability based on VA's failure to 
properly diagnose and treat the Veteran's stroke when he 
first presented to VA health care professionals on October 8, 
2003.  

For further medical comment, the Board also requested an 
expert medical opinion from the VHA to determine whether VA's 
failure to conduct an appropriate imaging study of the 
Veteran's head at the time he initially presented to the VAMC 
constituted carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part, 
thereby resulting in his stroke.  In response, in February 
2009 a VA physician (emergency care specialist) reviewed the 
claims file and concluded that VA had indeed acted carelessly 
or negligently when the Veteran first presented in October 
2003.



In particular, this commenting VHA physician provided the 
following opinion:

[The Veteran's] complaints should have alerted the 
provider the possibility of an acute or subacute 
neurologic event, specifically a CVA 
[cerebrovascular accident, meaning stroke] even 
though he apparently didn't have any clear cut 
neurological deficit.  This constellation of 
symptoms should have prompted more aggressive 
diagnosis which would have included CNS imaging and 
carotid imaging admission to the hospital for close 
observation and subsequent aggressive treatment 
based on the clinical findings. 

In further discussing the rationale of the opinion, this 
commenting VHA physician also noted the Veteran should not 
have been seen as an add-on in the primary care clinic, but 
instead triaged to the Emergency Room, and that the process 
by which patients are urged to be placed in a primary care 
clinic as opposed to emergency care should be reviewed.

This VHA emergency care specialist added, however, that it 
was unclear from the records whether an alteration on the 
clinician's approach would have clearly prevented the 
Veteran's stroke or adverse neurologic outcome from 
occurring.

Although this commenting VHA physician did not use the 
specific words provided in 38 U.S.C.A. § 1151, it is clearly 
apparent from the tone and language of his opinion that VA's 
failure to pursue more aggressive treatment at the time of 
initial presentation to the VAMC in October 2003 - including 
in particular by referring the Veteran to the emergency room 
for care rather than just having him seen in the primary care 
clinic, was tantamount to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  After discussing VA's 
sub-standard of care, this commenting VHA physician conceded 
that he was unable to determine whether even providing the 
appropriate course of evaluation and treatment ultimately 
would have prevented the stroke or adverse neurologic outcome 
from occurring.  But since Dr. A.G., who also commented on 
this case, specifically determined the Veteran has additional 
disability as a result of VA's negligence in the provision of 
his care, he has met the essential requirements of a 
successful claim under 38 U.S.C.A. § 1151, certainly when all 
reasonable doubt is resolved in his favor.  38 C.F.R. 
§§ 3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Based on the medical opinions provided by Dr. A.G. and the 
VHA physician, the Board finds that VA compensation pursuant 
to 38 U.S.C.A. § 1151 is warranted for the residuals of the 
stroke.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. § 5100, et seq.


ORDER

The claim for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of a stroke is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


